Citation Nr: 1025158	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression or any 
diagnosed psychiatric disorder as secondary to service-connected 
hepatitis C, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinnitus, 
and if so, whether service connection is warranted.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hepatitis C.




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

As a procedural note, the Board recognizes that the Veteran's VA 
Forms 8 and 9 reflect that the only issue perfected for appeal 
and certified to the Board is the issue of service connection for 
depression.  However, the Board notes that a July 2008 
supplemental statement of the case informed the Veteran that all 
four issues listed on the cover of this decision were in 
appellate status, although a corrective supplemental statement of 
the case was later issued.  Moreover, at the Veteran's January 
2010 Board hearing, the Veteran expressed his desire to appeal 
these four issues, and the undersigned Veterans Law Judge agreed 
to hear testimony on all four issues, preserving the issue of 
whether the Board had appellate jurisdiction to adjudicate all 
four claims.  After reviewing the Veteran's claims file and 
applicable case law, the Board has elected to exercise 
jurisdiction over all four claims although the Veteran did not 
specify his intent to appeal all four issues in his substantive 
appeal.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court 
of Appeals for Veterans Claims held that the filing of a timely 
substantive appeal is not jurisdictional and that VA may elect to 
waive the appellant's failure to file a timely substantive 
appeal.  Applying this precedent, the Board elects to exercise 
jurisdiction over the four issues discussed during the Veteran's 
Board hearing.

As outlined below, the Board finds that sufficient evidence has 
been presented to reopen claims of service connection for a 
psychiatric disorder and tinnitus.  However, the Board finds that 
further development is warranted.  The Board also finds that 
further development is warranted pertaining to the claim of 
service connection for a vision disorder and for the claim for an 
increased rating for hepatitis C.  Accordingly, the issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  In a decision issued in December 2002, the RO declined to 
reopen the Veteran's claim of service connection for depression.  
Following receipt of notification of this determination, the 
Veteran did not perfect his appeal, and the decision became 
final.

2.  Evidence received since the December 2002 final decision 
raises a reasonable possibility of substantiating the claim.  

3.  In a decision issued in January 2004, the RO declined to 
reopen the claim of service connection for tinnitus.  Following 
receipt of notification of this determination, the Veteran did 
not perfect his appeal, and the decision became final.

4.  Evidence received since the final January 2004 decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for tinnitus 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As to the reopening of the Veteran's service connection claims 
for an acquired psychiatric disorder and tinnitus, the Board is 
granting the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.



New and Material Evidence

Although the RO determined in its September 2005 rating decision 
that new and material evidence had not been presented to reopen 
the Veteran's acquired psychiatric disorder and tinnitus service 
connections, that decision is not binding on the Board.  The 
Board also must make this threshold preliminary determination, 
before proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claims on the underlying merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible.").

Turning first to the Veteran's claim to reopen his previously 
denied psychiatric disorder service connection claim, the RO 
denied the Veteran's initial claim, as reflected in a March 2000 
rating decision, because the evidence failed to show that the 
Veteran had a psychiatric disorder (referred to as depression) 
that began in service or was related to his service-connected 
hepatitis C.  In a rating decision issued in December 2002, the 
RO declined to reopen the claim of service connection for 
depression because the newly submitted evidence failed to provide 
a link between the Veteran's psychiatric disorder and service (or 
to a service-connected disability).  The Veteran did not timely 
perfect an appeal of this decision.  Therefore, the denial is 
final and binding on him based on the evidence then of record.  
38 C.F.R. § 20.1103.  

Evidence added to the record since the time the RO last declined 
to reopen the claim of service connection for psychiatric 
disorder/depression includes a March 2006 letter from the 
Veteran's treating VA psychologists, which chronicles the 
Veteran's many years of receiving VA mental health treatment, as 
well as the treating medical professionals' statement that the 
Veteran continues to experience significant stress, due to his 
service-connected hepatitis C, noting clinical evidence of severe 
depression.  Newly submitted VA treatment records reflect various 
psychiatric diagnoses, including a mood disorder, not otherwise 
specified, rule out adjustment disorder; and a mood disorder, not 
otherwise specified, rule out major depressive disorder verses 
dysthymia.  Additionally, a lay statement submitted by the 
Veteran's sister relates her observation that the Veteran's 
demeanor changed drastically when he returned home after his 
discharge from service, and a lay statement from the Veteran's 
friend notes her observation of the Veteran's current malaise and 
anxiety.

Presuming the newly submitted evidence to be credible, see 
Justus, 3 Vet. App. at 512, the VA treatment records establish 
evidence of currently diagnosed psychiatric disorders, and the 
March 2006 VA psychologists' statement suggests a relationship 
between the Veteran's currently diagnosed acquired psychiatric 
disorder and a service-connected disability.  Additionally, the 
lay statements of record suggest the Veteran's development of a 
psychiatric disorder either during or soon after service, as well 
as his current state of malaise and anxiety.  Accordingly, this 
evidence suggests a link between the Veteran's current 
psychiatric state and service or a service-connected disability.  
Therefore, the Board finds that this evidence is both new and 
material, as it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  This evidence is therefore 
sufficient to reopen the claim.

Turning next to the Veteran's claim to reopen his previously 
denied claim of service connection for tinnitus, the claim was 
initially denied by the RO, as reflected in a December 2002 
rating decision, because the evidence of record failed to show 
that the Veteran developed tinnitus as the result of his military 
service.  In a rating decision issued in January 2004, the RO 
declined to reopen the Veteran's tinnitus service connection 
claim because the newly submitted evidence failed to provide a 
current diagnosis of tinnitus or a link between the Veteran's 
reported tinnitus and service.  The Veteran did not timely 
perfect an appeal of this decision.  Therefore, the denial is 
final and binding on him based on the evidence then of record.  
38 C.F.R. § 20.1103.  

Evidence added to the record since the RO last declined to reopen 
the Veteran's claim includes the Veteran's submitted statements 
and hearing testimony.  During his Board hearing, the Veteran 
testified that his tinnitus began in service after his exposure 
to noise from artillery fire and has continued to the present.  

The Board notes that the Veteran is competent to report the 
onset, continuity, and present symptoms of his tinnitus.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required).  Moreover, the 
Veteran's reports are deemed competent for the purposes of 
reopening his claim.  See Justus, 3 Vet. App. at 512.  
Accordingly, as the newly submitted evidence is sufficient to 
establish evidence that the Veteran is currently experiencing 
tinnitus that began during service, it relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Therefore, this evidence is sufficient to reopen the claim.

However, as discussed below, the Board determines that further 
development is warranted before the underlying merits of these 
reopened claims may be adjudicated.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been presented, the Veteran's 
service connection claim for an acquired psychiatric disorder, to 
include depression, is reopened.

New and material evidence having been presented, the Veteran's 
service connection claim for tinnitus is reopened.


REMAND

Unfortunately, a remand is required in this case. Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009). 

With regard to the Veteran's service connection claim for an 
acquired psychiatric disorder, the Veteran's service treatment 
records reflect that he sought treatment for nervousness twice in 
July 1975; sought a refill of his anti-anxiety prescription 
medication in August 1975; and again sought treatment for 
nervousness in August 1975.  Additionally, in a November 1975 
medical history report, the Veteran affirmed having experienced 
depression or excessive worry and nervous trouble of any sort.  
After his discharge from service, the Veteran was apparently 
treated for an acute psychotic episode in April 1981 and again 
for depression beginning in September 1985, as reflected in 
corresponding VA treatment records.  Moreover, VA treatment 
records from September 1985, November 1985, April 1986, and May 
1986 reflect assessments that the Veteran's psychiatric 
disability, characterized as depression or a dysthymic disorder, 
was related to his service-connected hepatitis C.  Furthermore, 
as referenced above, a March 2006 letter from the Veteran's VA 
treating psychologists reflects the Veteran's reports of having 
experienced depression since contracting hepatitis C in service, 
as well as the treating psychologists' assessment that the 
Veteran continues to "experience significant stress due to his 
[service-connected hepatitis C]."  (The Board notes, however, 
that other psychiatric treatment of record attributes the 
Veteran's psychiatric state to his personal problems and his 
history of substance abuse.)  Given the evidence of record 
reflecting treatment for nervousness during service; psychiatric 
treatment soon after service, some of which relates the Veteran's 
psychiatric problems to his hepatitis C; and evidence of 
currently diagnosed psychiatric disorders, the Board determines 
that a VA examination is warranted to determine if the Veteran 
has any currently diagnosed acquired psychiatric disorder that 
had its onset in service or is secondary to or aggravated by his 
service-connected hepatitis C.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (where medical evidence suggests a nexus but 
is too equivocal or lacking in specificity to support a decision 
on the merits, an examination is warranted).

With regard to the Veteran's service connection claims for 
tinnitus and vision problems, the Board notes that in his recent 
Board hearing, the Veteran reported that he began experiencing 
tinnitus, as well as accompanying dizzy spells and vision 
problems, during service after his exposure to artillery fire.  
See Layno, 6 Vet. App. at 469-71.  The Veteran further testified 
that he believed that both his tinnitus and vision problems were 
secondary to trauma sustained to his inner ear bones as the 
result of exposure to artillery fire in service.  The Veteran's 
DD Form 214 reflects his in-service specialty as a Field 
Artillery Batteryman, thereby corroborating his reports of 
artillery noise exposure, and a November 1975 in-service medical 
history report reflects that the Veteran affirmed having 
experienced ear, nose and throat trouble (although denying having 
experienced dizziness or eye trouble).  Based on this evidence of 
record, the Board finds that there is sufficient evidence of 
record to trigger VA's duty to provide a VA examination to 
determine whether the Veteran has any currently diagnosed 
tinnitus, vision disorder, or other ear disorder manifested by 
tinnitus, dizziness, and vision problems, that had its onset in 
or is otherwise related to service.   See McClendon, 20 Vet. App. 
at 79.

With regard to the Veteran's hepatitis C increased rating claim, 
the Board notes that the most recent VA examination of record was 
conducted in July 2005, and the RO last associated the Veteran's 
VA treatment records with his claims file in June 2005.  
Moreover, the Veteran's January 2010 hearing testimony reflects 
his report of hepatitis symptoms not evidenced during his July 
2005 examination for VA purposes, including jaundice, loss of 
appetite, diarrhea, and constipation.  Accordingly, given that 
the Veteran's most recent VA examination was conducted 
approximately five years ago, coupled with the Veteran's recent 
report of hepatitis-related symptoms not reported during his 2005 
VA examination, the Board concludes that a new VA examination is 
warranted to assess the current severity of the Veteran's 
service-connected hepatitis C.   Additionally, any outstanding VA 
treatment records should be obtained.  

Lastly, a review of the Veteran's claims file includes a document 
reflecting that the Veteran is in receipt of Title II Social 
Security Administration (SSA) benefits.  The disability onset 
date was reported as September 11, 1985.  Accordingly, any 
decision regarding the Veteran's claim for SSA benefits, as well 
as any records relied on in support of that decision, should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to obtain the 
decision pertinent to the Veteran's claim 
for Social Security Administration 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.

2.	The AMC should obtain the Veteran's VA 
treatment records from June 2005 to the 
present.

3.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  

The claims folder should be reviewed, 
including the  Veteran's in-service 
complaints of nervousness and post-service 
psychiatric treatment of record beginning 
in 1981, as well as the Veteran's 
statements as to the onset and duration of 
all psychiatric symptoms.  Based on 
examination findings, the evidence of 
record, including the lay statements of 
record, the examiner is asked to opine 
whether it is as likely as not (i.e. at 
least a 50 percent probability) that any 
currently diagnosed psychiatric disorder 
is related to service, to include 
consideration of whether any diagnosed 
psychiatric disorder is secondary to or 
aggravated by his service-connected 
hepatitis C.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

4.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any currently diagnosed 
tinnitus or ear disorder.  

The claims folder should be reviewed, 
including the  Veteran's in-service report 
of experiencing ear, nose, or throat 
trouble and his report of experiencing 
tinnitus, as well as accompanying 
dizziness and vision problems, since his 
exposure to artillery fire in service.  
Based on examination findings, medical 
principles, history reported by the 
Veteran, the examiner is then asked to 
opine whether it is as likely as not (i.e. 
at least a 50 percent probability) that 
any currently diagnosed tinnitus or ear 
disorder had its onset in or is otherwise 
related to service.

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included. 

5.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any currently diagnosed vision 
disorder.  

The examiner should identify all vision 
impairments.

The claims folder should be reviewed, 
including the  Veteran's report of 
experiencing episodes of vision problems 
accompanied by tinnitus and dizziness 
since his exposure to artillery fire in 
service.  

Based on examination findings, medical 
principles, and history reported by the 
Veteran, the examiner is asked to opine 
whether it is as likely as not (i.e. at 
least a 50 percent probability) that any 
currently diagnosed vision disorder had 
its onset in or is otherwise related to 
service.

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included. 

 Schedule the Veteran for a VA examination 
to assess the current severity of his 
service-connected hepatitis C.  The claims 
file should be made available to the 
examiner for review.  All necessary 
diagnostic tests should be performed.

All symptoms and manifestations should be 
enumerated and the frequency and duration 
of each symptom is to be noted.  The 
examiner is asked to comment upon (1) 
whether the Veteran experiences symptoms 
such as fatigue, malaise, and/or anorexia 
and, if so, whether any of the foregoing 
requires dietary restriction or continuous 
medication; (2) whether the Veteran 
experiences incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain - if so, the examiner 
must comment on the total duration of such 
symptomatology in the past 12 months; and 
(3) whether the Veteran suffers from 
weight loss or hepatomegaly as a result of 
his hepatitis C.  

The examiner should also offer an opinion 
regarding the effect of the Veteran's 
service-connected hepatitis C on his 
employability. 

A complete rationale for all opinions and 
conclusions must be provided.  

6.	When the requested development has been 
completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claims should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





______________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


